IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Seda-Cog Joint Rail Authority        :
                                     :
             v.                      :         No. 617 C.D. 2017
                                     :
Carload Express, Inc., Susquehanna   :
Union Railroad Company, and Northern :
Plains Railroad, Inc.                :
                                     :
Appeal of: Carload Express, Inc.     :



PER CURIAM                             ORDER

             NOW, June 28, 2018, upon the Application for Reargument of
Susquehanna Union Railroad Company, and responses thereto, the Application is
hereby GRANTED in part, and DENIED in part, as follows:
          It appearing that the parties disagree whether the order of the Court of
Common Pleas of Clinton County (trial court) from which appeal was taken was a
final, appealable order, supporting an appeal by notice of appeal (as filed by Carload
Express, Inc. in this Court), or whether the trial court order did not resolve all issues
between all parties and was therefore an interlocutory order; and
          It further appearing that such disagreement was submitted to a single judge
of this Court, who by Opinion and Order dated September 27, 2017 (Cosgrove, J.),
declined to resolve the legal disagreement, but simply allowed the current appeal by
right to continue; and
          It further appearing that thereafter, during the appeal to this Court and
unknown to this Court, the parties conducted a deposition, during which new factual
issues arose; and
          It further appearing that the new factual issues arising during continued
litigation at the trial court level may impact ultimate resolution of the claims between
the parties, as a result of which Susquehanna Union Railroad Company requests
clarification of our Opinion and Order of May 3, 2018, specifying that on remand
the trial court “is not to award or make any ruling with regard to the Operating
Agreement until Susquehanna Union Railroad Company’s Counterclaim is
considered and adjudicated”;
          Accordingly, consistent with Pa.R.A.P. 2546(b) (court authorized to “take
such other action as may be deemed appropriate under the circumstances”), we
declare: a) that the request for clarification is GRANTED in part as follows, but all
other requests are DENIED; b) that our Opinion and Order of May 3, 2018, was
intended to resolve the discrete legal issue of the applicable voting standard, which
was the only issue clearly submitted to this Court on appeal; c) that the Opinion and
Order of May 3, 2018, constitutes the law of the case with regard to the voting
standard issue; and d) that at this time the Court expresses no view on the propriety
of actions at the trial court level during the pendency of this appeal. Remand is
confirmed. Jurisdiction is relinquished.